SEABURY, J.
This is a common-law action to recover damages for personal injuries alleged to have been sustained by reason of defendant’s negligence. The proof is unsatisfactory and meager. The plaintiff proved that, while he was in defendant’s employ, working on a ditch in Canal street, some dirt and stones fell on him, causing the injuries complained of. There was no evidence to show what caused the dirt and stones to fall, or that the defendant’s failure to exercise due care was in any way responsible for the accident.
Judgment reversed, and new trial ordered, with costs to the appellant to abide the event. All concur.